Applying for Certiorari, or writ of review, to the 14th Judicial District Court, Parish of Calcasieu — # 5083-88; A.J. Planchard, Judge.
Before FORET, LABORDE and KING, JJ.
WRIT GRANTED AND MADE PEREMPTORY: The defendant’s motion to suppress is ordered granted. Although Officer Martin was justified in stopping relator, [La.C.Cr.P. art. 215.1], his actions of seizing and searching the cigarette pack, in which the rock cocaine was found, were not supported by probable cause. For that reason, the evidence of the cocaine is ordered suppressed.